COLLINS, J.
(concurring). If nothing had appeared on the trial of this cause in relation to the Seymour and Williams stock except that they were held by the bank as collateral, it is probable that, as contended by the dissenting members of the court, the burden would be on the bank to show that the creditors of Seymour, Sabin & Co. had no equities therein at the time the collateral was exchanged. But when it was made to appear that the original collateral was the property of Seymour and Williams, that they exercised acts of ownership over it while it was in the hands of the bank, and that the latter made the exchange, presumptively in good faith, by their express authority and direction, the burden, in my opinion, was shifted upon the receiver to show that, as the representative of the creditors, he had some interest therein. I concur in the views expressed by the Chief Justice.